UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6814


JEREMIAH MONTGOMERY JONES,

                  Plaintiff – Appellant,

             v.

NORTH BRANCH CORRECTIONAL INSTITUTE; J. MICHAEL STOUFFER,
Commissioner of Corrections; JOHN ROWLEY, NBCI Warden; SIRUS
THOMAS, Sgt.; K. LAMP, Chaplain,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-01094-AMD)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremiah Montgomery Jones, Appellant Pro Se. Phillip M. Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeremiah Montgomery Jones appeals the district court’s

order denying relief on his civil complaint.                 We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                Jones v. Rowley,

No. 1:08-cv-01094-AMD (D. Md. Apr. 20, 2009).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2